On Motion to Dismiss Appeal.
This is a suit for a separation a mensa et thoro and for a judgment recognizing the paraphernal claims of the plaintiff and decreeing her to be the owner of certain alleged separate property in the petition. *Page 397
There was judgment in the court below in favor of plaintiff and against the defendant decreeing a separation from bed and board, and reserving the defendant's rights in the community. From this judgment, the plaintiff appealed. The appellee has filed a motion in this court to dismiss the appeal, upon the ground that the judgment appealed from was in favor of the appellant.
Appellant, the plaintiff in the suit, coupled with her suit for a separation from bed and board a demand to be decreed the owner of certain alleged paraphernal property. The judgment rendered is silent as to this demand. Inasmuch as that issue was presented by her petition, this was sufficient basis for the appeal.
The motion to dismiss the appear is therefore overruled.